Filed 2/26/15 P. v. Rones CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A142891
v.
VINCENT ANDREW RONES,                                                (Sonoma County
                                                                     Super. Ct. No. SCR-632713)
         Defendant and Appellant.



         Vincent Rones appeals from a judgment following his no contest pleas as a result
of a negotiated disposition. He did not obtain a certificate of probable cause and his
notice of appeal indicates that he is appealing his sentence and other matters occurring
after the entry of his plea. Rones’ court-appointed counsel has filed a brief seeking our
independent review of the record pursuant to People v. Wende (1979) 25 Cal. 3d 436 to
determine whether there are any arguable issues on appeal. We conclude there are no
issues requiring further review and affirm.
                                                  BACKGROUND
         A Santa Rosa police officer was checking on a local motel room after the staff
reported seeing several people coming and going from the room. Rones was there with
five women. After brief interaction with some of the women the officer suspected that
they were involved in prostitution. A check indicated that Rones had an outstanding
warrant from Pennsylvania for prostitution-related charges.



                                                             1
       It was later discovered that two of the women had recently come to California
after meeting Rones over the internet. They both came thinking Rones would get them
work as exotic dancers, but once they arrived they learned that he was directing a
prostitution ring and they became a part of it. The women paid Rones all the money they
got from men for sex, and each had a turn sleeping and having sex with Rones on a
regular basis. The women participated in the prostitution and slept with Rones because
they were afraid of him and he could be violent with them.
       Rones was charged in an information with two counts of rape by force or fear in
violation of Penal Code section 261, subdivision (a)(2),1 two counts of making criminal
threats in violation of section 422, subdivision (a), two counts of human trafficking in
violation of section 236.1, subdivision (b), and two counts of pimping in violation of
section 266h, subdivision (a). A prior strike was alleged under section 1170.12 and a
prior serious felony under section 667, subdivision (a)(1).
       Pursuant to an agreed disposition, Rones entered an Alford/West no contest plea to
a single count of making a criminal threat and no contest pleas to two counts of pimping.2
He admitted the prior felony allegation under section 1170.12. The remaining counts
were dismissed.
       At sentencing defense counsel moved to strike the prior conviction and Rones
moved pro se to withdraw his plea. The court denied both motions. In accordance with
the plea, Rones was sentenced to prison for 14 years and 8 months, consisting of 6 years
for pimping (§ 266h), doubled due to the prior serious felony conviction, plus a
concurrent one-third of the mid-term sentence of 2 years eight months for criminal threats
(§ 422, subd. (a)). The court imposed a $10,000 restitution fine, a $10,000 suspended

       1
        Further statutory references are to the Penal Code.
       2
       These cases authorize a defendant to enter a guilty plea and still maintain her
innocence, provided that there is a factual basis for the plea. (North Carolina v. Alford
(1970) 400 U.S. 25; People v. West (1970) 3 Cal. 3d 595.)

                                             2
parole revocation fine and appropriate fees. Rones was awarded 908 days of pre-
sentence credit. His appeal was timely.
                                       DISCUSSION
       The record does not include a request for a certificate of probable cause, and
Rones’ notice of appeal indicated it is based on his sentence or other matters occurring
after the plea. There was no error. The court did not abuse its discretion in denying
Rones’ motion to withdraw his plea or to strike his prior conviction. Moreover, Rones
was sentenced in accordance with the negotiated disposition leading to his plea. Our
review of the record reveals no issue that requires further briefing.
       Counsel has represented to us that he advised Rones of his intention to file a
Wende brief in this case and of Rones’ right to submit supplemental argument on his own
behalf. He has not done so.
                                      DISPOSITION
       The judgment is affirmed.




                                              3
                                _________________________
                                Siggins, J.


We concur:


_________________________
McGuiness, P.J.


_________________________
Pollak, J.




                            4